Order filed May 1, 2014




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-13-00214-CR
                                 __________

                      BRITTANY REDDEN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee



               On Appeal from the County Criminal Court No. 6
                             Tarrant County, Texas
                          Trial Court Cause No. 1204249


                                    ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s
retained counsel, Wm. Reagan Wynn, to file an appellate brief. The brief was
originally due on October 14, 2013. This court has granted four motions for
extension of time to file Appellant’s brief, and counsel has now filed a fifth motion
for extension despite this court’s letter dated April 3, 2014, in which this court
directed counsel to file an appellate brief on or before April 11, 2014, “with no
further extensions.” As of this date, we have not received Appellant’s brief.
Counsel has ignored this court’s directive.
      By this order, Wm. Reagan Wynn is ORDERED to file in this court a brief
on behalf of Appellant on or before 3:00 p.m. on Tuesday, May 6, 2014. At that
time, Appellant’s brief shall have already been e-filed or be present in the portal
for the Eleventh Court of Appeals through eFileTexas.gov. If Appellant’s brief has
not been e-filed by 3:00 p.m. on Tuesday, May 6, 2014, Wm. Reagan Wynn is
ORDERED to appear in person at that time in the courtroom of the Eleventh Court
of Appeals at 100 West Main Street in Eastland, Texas, to explain the inordinate
delay in the preparation of Appellant’s brief.


                                                   PER CURIAM


May 1, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2